 SAVOY BRASS MANUFACTURING COMPANYSavoy Faucet Co., Inc. d/b/a Savoy Brass Manufac-turing Company and Metal Production and NoveltyWorkers Union, Local 28-A, International Brother-hood of Painters and Allied Trades, AFL-CIO.Case 29-CA-6156March 15, 1979DECISION AND ORDERBy MEMBERS PENELLO, MURPHY, AND TRUESDAI.EOn October 13, 1978, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, and Respondent filed a brief in opposition tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of' the exceptions and briefsand has decided to affirm the rulings, findings,' andRespondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.We agree with the Administrative Law Judge's finding that the remarksallegedly made by Eugene Charon concerning Respondent's hiring policiesare not attributable to Respondent. In this regard, the Administrative LawJudge relied solely on his finding that Charon is a nonsupervisory employee.We agree that Charon is not a statutory supervisor. The Board has long held.however, that a conclusion that an individual is not a supervisor is not dis-positive of the question of whether that individual is acting as an agent of anemployer. See, e.g., Helena Laboratories Corporation. 225 NLRB 257. 258(1976); Samuel Liefer and Harry Ostreicher, a Copartnership d/b/a RiverManor Health Related Facility, 224 NLRB 227. 230-231 (1976): and Cleven-ger Logging Inc.. 220 NLRB 768, 778 (1975). Nevertheless, we find that therecord is insufficient to establish that Charon is acting as an agent of Respon-dent. Moreover, the General Counsel's offer of proof with respect to Char-on's duties for his previous employer. Phelps-Dodge, even if true, is notmaterial to Charon's agency status with Respondent.2 The Administrative Law Judge concluded that Respondent violated Sec.8(a)3) and (1) of the Act by its delay in offering employment to CarmenGarcia, John Luscavage, and Olga Vega. Respondent excepts to this findingon the grounds, inter alia. that the complaint alleged unlawful refusals tohire, but did not specifically allege unlawful delays in hiring. Although thecomplaint did not specifically allege these violations found by the Adminis-trative Law Judge, the issues were fully litigated at the hearing and therecord fully supports his conclusions. Furthermore, the violations found withregard to these individuals are closely related to the violations alleged in thecomplaint. Accordingly. we adopt the Administrative Law Judge's finding ofthese violations. See Gerald G. Gogin d/b/a Gogin Trucking, 229 NLRB 529(1977).Further, in agreeing with the Administrative Law Judge's finding thatRespondent unlawfully discriminated against Garcia. J. Luscavage, andVega, we specifically note that Respondent's manufacturing superintendent,Lentini, acknowledged that Luscavage and Vega, as well as Garcia. weregood employees. Thus, Lentini testified, inter alia, that Luscavage was "likeclock work" and "you don't have to worry about him." Similarly. with re-conclusions' of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that Respon-dent was motivated by union considerations in refus-ing to hire Gerardo Pinzon and thereby violated Sec-tion 8(a)(3) and (I) of the Act. We disagree.Joseph Lentini, Respondent's manufacturing su-perintendent, testified that Pinzon was not hired byRespondent because the position he had previouslyheld had been eliminated and there was no openingfor him. Further, Lentini, based on his prior experi-ence in working with Pinzon, stated that there weresome jobs Pinzon could not perform due to his ten-dency to develop hives in response to various condi-tions in the plant, such as dust and oil. He added thatthe hives caused Pinzon to lose working time. TheAdministrative Law Judge found that Respondent'sasserted reasons for not hiring Pinzon were factuallyunsupported by the record.It appears from Pinzon's own testimony that hisdisability was not, in fact, job related. Nevertheless,Pinzon himself admitted that during his tenure withhis previous employer he was absent from work onceor twice a month due to his hives. In light of thisadmission, and the fact that Respondent was underthe reasonable assumption that there were no jobs inwhich it could place Pinzon without adversely affect-ing his physical condition, we cannot find that Re-spondent's asserted reasons for not hiring Pinzonwere factually unsupported. We therefore concludethat the evidence is insufficient to establish that Re-spondent's failure to hire Pinzon violated Section8(a)(3) and (), and we shall modify the recommend-ed Order accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, SavoyFaucet Company, Inc., d/b/a Savoy Brass Manufac-turing Company, Long Island City, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraphs 2(a) and2(b):"(a) Offer employment to Blanca Amaya."(b) Make whole Blanca Amaya, John Luscavage,gard to Vega, Lentini testified, "A good worker, very diligent. Her attend-ance was good...." As the Administrative Law Judge concluded withrespect to Garcia, these sentiments, coupled with Respondent's asserted de-sire to hire only the "cream of the crop," are inconsistent with Respondent'sdelay in making offers of employment to these individuals.241 NLRB No. 751 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarmen Garcia, and Olga Vega for any loss of paysuffered by them by reason of the discriminationpracticed against them, in the manner describedabove in the section entitled 'Remedy.' "2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we committed certain unfairlabor practices and has ordered us to post this notice.We intend to abide by the following:WE WILL NOT refuse to employ job applicants.WE WILL NOT delay making offers of employ-ment to job applicants because they have en-gaged in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by Section 7 of theAct.WE WILL offer ajob to Blanca Amaya, and WEWILL make her and John Luscavage, CarmenGarcia, and Olga Vega whole for any loss of paythey have suffered by reason of the discrimina-tion practiced against them, with interest.All of our employees are free to become or to re-main members of Metal Production and NoveltyWorkers Union, Local 28-A, International Brother-hood of Painters and Allied Trades, AFL-CIO, orany other labor organization.SAVOY FAUCET COMPANY, INC. D/B/A SA-VOY BRASS MANUFACTURING COMPANYDECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case' came for hearing before me in Brooklyn, NewYork, upon an unfair labor practice complaint,' issued by'The name of the union, Metal Production and Novelty Workers Union,Local 28-A, International Brotherhood of Painters and Allied Trades, AFL-CIO, was amended at the hearing.2 The principal docket entries in this case are as follows:Charge filed herein by Metal Production and Novelty Workers Union,Local 28-A, International Brotherhood of Painters and Allied Trades, AFL-CIO (herein called Union), on January 9, 1978; complaint issued by theRegional Director for Region 29 on March 7. 1978; Respondent's answerfiled April 4, 1978; hearing held in Brooklyn, New York, on July 17 and 18,1978.the Regional Director for Region 29. which alleges that Re-spondent Savoy Faucet Company, Inc.,' now doing busi-ness as Savoy Brass Manufacturing Company, violated Sec-tion 8(a)( I) and (3) of the Act. More particularly, thecomplaint alleges that Respondent refused to hire II namedpersons who had formerly worked for the Phelps-DodgeCorporation at the same location in the same kind of manu-facturing operation because said individuals had picketedRespondent's plant in an effort to obtain employment. Re-spondent has hired 2 of the I pickets, asserts that it unsuc-cessfully offered employment to I other, and refused to hirethe rest for a variety of nondiscriminatory reasons. Uponthe contentions, the issues herein were joined.I. THIE UNFAIR LABOR PRACTICES ALLEGEDFor more than 30 years an assortment of plumbing fix-tures has been manufactured by a succession of employersat a plant located on 35th Street in Long Island City. Thebusiness was originated by the Savoy Brass ManufacturingCompany, a company owned and operated by Max andRichard Kadish. The Kadishes still own the building.About 1971 or 1972, they sold the manufacturing businessto the Phelps-Dodge Corporation, which continued to oper-ate it until July 22, 1977. At one time Phelps-Dodge, doingbusiness as Savoy Brass, occupied three buildings and em-ployed about 175 people, but, for reasons described in therecord by Respondent's present plant manager, Joseph Len-tini, Phelps-Dodge's plumbing fixture business declinedprecipitously to the point where it decided to close theplant, terminate this aspect of its overall operations, andlay off all of the employees who were still employed at thislocation. About 80 people were terminated at the time ofthe plant closing, including a number of salaried employees.Phelps-Dodge sold its machinery and inventory at theLong Island City location to David Weisz and the FairfieldEquipment Company, who acted as liquidators. The liqui-dators sold some of the equipment and inventory to pur-chasers in the South. On or about October 1, it sold theremainder to Clinton and Ronald Goerler, the principals ofSavoy Faucet Co., Inc. Shortly thereafter, they began tomanufacture a limited variety of plumbing fixtures at thesame location under the trade name Savoy Brass Manufac-turing Company. The General Counsel does not contendthat Respondent, sometimes called herein Savoy Faucet, isa successor in the legal sense to the Phelps-Dodge Corpora-tion.The Goerler brothers have a number of other businessinterests which require their attention. Ronald Goerler de-votes only a very small portion of his time to Savoy Faucet,while Clinton Goerler spends about half of each workingday at the premises. The current manufacturing operation3 Respondent admits, and I find, that it is a New York corporation whichmaintains its prinicipal place of business in Long Island City, New York,where it is engaged in the manufacture, sale, and distribution of faucets,plumbing fixtures, and related products. Since September 1, 1977, Respon-dent has sold and delivered from its New York plant directly to points andplaces located outside the State of New York goods and materials valued inexcess of $50.000. Accordingly, it is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7) of the Act. The Union is a labororganization within the meaning of Sec. 2(5) of the Act.52 SAVOY BRASS MANUFACTURING COMPANYis substantially under the control of Lentini, who hasworked successively for Savoy Brass, Phelps-Dodge, andnow Savoy Faucet. Though Lentini is now the plant man-ager, his position with the former manufacturer was nonsu-pervisory. About six or seven former Phelps-Dodge fore-men and managerial employees, including plant engineerJoe Ferrigno, assist Lentini in Savoy Faucet operation. Atpresent, Lentini handles personnel, programs production,advises on purchasing, and lays out the tooling. Ferrignotakes charge of the actual production. Lentini had no con-nection with personnel matters when the plant operated un-der the Phelps-Dodge ownership. He remained on thePhelps-Dodge payroll until January 1, 1978, to assist in theliquidation effort, but in fact assumed certain responsibil-ities for the Goerlers during that interim period.Phelps-Dodge had a contract with the Union covering allof its Savoy Brass production and maintenance employees.The contract had a conventional union shop provision, soall or almost all of the nonsupervisory employees who wereterminated at the plant closing in July were union members.On October 31, 1977, the Union began to picket the prem-ises of Savoy Faucet with signs stating that Crestgood (oneof the Goerler enterprises) was unfair. All of the II formerPhelps-Dodge employees named in the complaint (and pos-sibly others as well) participated in the picketing effort. Sev-eral of them testified in this proceeding that they were pick-eting to "get their jobs back." The Union apparently madea demand upon the Goerlers for recognition, whereuponSavoy Faucet filed both an 8(b)(7)(C) charge against theUnion and a representation petition (Case 29-RM-547).An expedited election was held at the plant on December 2.The Union challenged the votes of 23 Savoy Faucet em-ployees whose names appeared on the Excelsior list on thebasis that they had been illegally hired to replace formerPhelps-Dodge employees. The Regional Director overruledthese challenges. One vote was cast in favor of the Unionand 22 were cast against it. Some 23 former Phelps-Dodgeemployees, including the I I discriminatees, presented them-selves at the polling place and attempted to vote. Theirvotes were challenged by both the Board agent and theCompany because they were not employees and theirnames were not on the voting list. These challenges weresustained and a certification of results was issued.On the date of the election, the 23 former Phelps-Dodgeemployees whose votes had been challenged went to theSavoy Faucet office after the election together with SaulLasher, the Union's business representative. They spokewith one of the Goerlers and with Lentini, who was notthen a Savoy Faucet employee. Respondent's attorney wasalso present. Lasher had obtained the signatures of each ofthese employees on separate forms which read: "I workedfor Savoy Brass for -years as a -----. Iwould like to work for Savoy immediately and I am avail-able for work." These forms were presented to the Com-pany officials who were present. Clinton Goerler told themthat the Company had no openings at the present time butwould call them when jobs became available. At that timeRespondent had slightly in excess of 20 employees. At thetime of the hearing in July 1978, it had grown to about 60employees. The increase in the work force was occasionedby the rapid expansion of Respondent's business in a rela-tively short period of time.During the late fall of 1977, when the Goerlers werestarting up the Savoy Faucet operation, a number of con-versations on the subject of unionization occurred involvingeither a Goerler or one of their supervisors. On one occa-sion before the December 2 election, Lasher visited theplant to claim that the painters "had jurisdiction" over theshop. Ferrigno's reply to him was that if the new Companywere going to have a union, he would prefer an indepen-dent union to the painters. Lentini testified that he neverheard the Goerlers express any opinion on the subject ofunionization but speculated at the hearing that they wouldprefer an independent union to the painters. In this particu-lar, Ferrigno contradicted Lentini's testimony, stating thaton one occasion in his presence and in Lentini's presence,Ron Goerler stated that they would prefer to operate thefactory as a nonunion shop. However, Goerler did not saythat they preferred to hire only nonunion job applicants.A number of statements were attributed to EugeneCharon, an employee of Savoy Faucet, who was at varioustimes a foreman for Phelps-Dodge. As hereinafter dis-cussed, I am of the opinion that Charon was never anythingmore than a leadman for Savoy Faucet, so his remarks andthe questions he put to individual employees amount tonothing more than an expression of his own opinions andhis own curiosity. On one occasion, Supervisor Joseph Zar-zycki (Joe Zarek) told pickets that they did not deserve tocome back in the shop and there was no use picketing be-cause the bosses did not want a union in the shop. Some-time before the new owners resumed production, prior tothe commencement of the picketing, Naomi Hernandez, alaid off Phelps-Dodge employee, visited the plant and askedSupervisor Anthony Samaniego for a job. Samaniego saidthat they had no jobs at that time and were only cleaningthe machines in preparation for selling them. He also toldher that the Company did not want people from the Unionand that they did not want the Union. Mrs. Hernandezreported this conversation to the union Hall. Ferrigno ad-mits telling job applicant Earl Henry some time in Octoberthat the plant would operate as a nonunion shop.On March 20, 1978, discriminatee John Luscavagestarted to work for Savoy Faucet. On April 4, discriminateeCarmen Garcia also started to work, although not in a po-sition comparable to the supervisory job she had held withPhelps-Dodge. Respondent offered a job to discriminateeOlga Vega, but she was unable to accept because she couldnot obtain the services of a babysitter for her child. Theother eight discriminatees named in the complaint have notbeen offered jobs by Respondent. Out of 60 persons in theemploy of Respondent on July 18, 1978, some 21 formerlyworked for Phelps-Dodge. Presumably they were all unionmembers during their tenure with that employer. Out of atotal of 89 persons hired by Respondent since it startedoperations in late October 1977, some 22 are former Phelps-Dodge employees. These latter figures include persons nowon the payroll as well as others who were hired but havebeen terminated.' Lentini and others testified that at leastone of the Goerler brothers is active in a religious move-' Estimates in the record provided by Lentini which he made in summaryform show slightly different figures from those found above. I feel that thefigures set forth above, taken from the actual records of Respondent. aremore precise and accurate than Lentini's estimate.53 i)ECISIONS OF NAIIONAI. I.ABOR RELATIONS BOARDment known as The Way. The Way is not a conventionalchurch but is a religious ministry which has a definite set ofreligious beliefs and practices which include Bible readingsand prayers at the job. Lentini testified that neither of theGoerlers has ever expressed to him a desire or requirementthat members of The Way be granted preference in hiring.However, he sensed such a desire on their part in order toassist in a rehabilitation effort of a number involved in TheWay ministry, and he has followed such a practice sincetaking over as plant manager. A number of the employeeshired from the membership of The Way are individualswho lack job skills and work experience or who have per-sonal difficulties which stand as impediments to their em-ployment. As a result, a number of these individuals havebeen hired but were terminated after short periods of em-ployment. As of the time of the hearing, some nine perma-nent production employees are The Way members. An-other 12 members have been hired since October 1977, buthave been terminated over a period of time for reasons ofunsuitability.II. ANALYSIS ANI) (ON('I ISIONSA. The Supervison, Status of Eugene CharonFrom time to time Eugene Charon was a supervisor forPhelps-Dodge. At other times, he was a union member anda member of the Phelps-Dodge bargaining unit. Respon-dent now employs him as a leadman in the polishing andgrinding section. He works with seven other employees andis supervised by John Gilberg. Charon is an experiencedgrinder. He is hourly rated and is paid more than any otheremployee in this section. Normally Gilberg assigns work tothe employees in this section, although he may occasionallypass along an order to other employees through Charon.Any disciplinary matters involving employees in the polish-ing and grinding section are handled by Gilberg. Charonoften instructs new employees how to operate a particularpiece of equipment. As he is bilingual, he is sometimes usedas an interpreter when company supervisors wish to com-municate with Spanish-speaking employees. OccasionallyCharon has given Gilbert or others his opinion as to theskill or efficiency of an employee in his section. These dutiesand functions clearly establish that Charon is a nonsupervi-sory employee. Accordingly, as indicated above, certaincomments which he made to Mrs. Garcia and other em-ployees concerning Respondent's hiring policies are his ownopinion and may not be attributable to Respondent.B. The Refusal to Rehire Eight Named DiscriminateesThere is no question that, between October 31 and De-cember 2, all of the discriminatees named in the complaintparticipated in a picketing effort which took place in frontof Respondent's premises. They were all former Phelps-Dodge employees, so it is incontestable that Respondentknew of their union affiliation and activities when it madeits hiring decisions. Respondent acknowledges as much butclaims that such considerations played no part in its deci-sion not to hire them. Lentini, who was not in a position tosupervise the Phelps-Dodge operation, testified withoutcontradiction that Phelps-Dodge ran a poor operation,turned out poor quality goods, and that the laxity and inef-ficiency of its management were what contributed to itsdecline and eventual fall. Part of this "loose ship," in hisopinion, was the fact that Phelps-Dodge was operating withemployees whom Lentini did not wish to employ now thathe was in a position to run the plant in accordance with hisown views. Moreover, he regarded his own bosses, theGoerlers, as strict and straightlaced individuals who wouldnot tolerate employee hanky-panky, and he has tried toaccommodate his employment practices to their views anddesires as he perceived them. In trying to run a "taut ship,"Lentini has made conscious judgments not to hire 8 of the11 discriminatees named in the complaint. The nature ofthese judgments-whether bona fide or pretextual-is whatis principally in issue in this case.In assessing this close question of motive, it is well tostate at the outset certain premises on which the assessmentmust proceed. Savoy Faucet is not a successor to Phelps-Dodge but is a stranger to the former employer of theseindividuals. It has no obligation to hire any of Phelps-Dodge's former employees. Its duty in this regard is a nega-tive one to refrain from refusing to hire any formerPhelps-Dodge employees, all of whom were unionized, be-cause of their former union affiliations or their currentunion activities. Because Savoy Faucet and Phelps-Dodgeare essentially strangers to each other, certain comments inthe transcript about reinstatement or "getting our old jobsback" are mere figures of speech which misdescribe the ac-tual posture of the parties to this proceeding. The jobs inquestion are new jobs and all those who occupy them arenew hires. In staffing a new operation, Lentini was at libertyto choose the best applicants available and to avoid Phelps-Dodge's asserted mistakes if he could. He testified that thiswas his avowed purpose in recruiting employees for SavoyFaucet.In avoiding the alleged errors in Phelps-Dodge's employ-ment practices, Lentini felt constrained to engage in onehiring practice which does not commend itself to an em-ployer who hires strictly on the basis of the objective quali-fications. Lentini hired a number of unqualified individualswho were members of a religious movement favored by hisEmployer, in order that those individuals might be givenwork experience which would rehabilitate them and helpthem out of their various personal difficulties. If theyproved totally unsuitable, they were discharged. While thistype of hiring practice is unconventional, its basis was notand is not a discrimination in hire or tenure designed topromote or discourage unionization. It has often been saidthat an employer may hire or fire for good reason, badreason, or no reason at all, so long as the reason is notmotivated by union considerations. The motivation for hir-ing individuals recommended by The Way members wasnot coldly economic. It was colored by candidly statedcharitable and philanthropic considerations, but these con-siderations do not detract from Respondent's argument thatits personnel actions have not been discriminatory as theAct views that term.Statements made by Lentini, one of the Goerlers, andothers are certainly frank admissions that Respondentwished to operate a nonunion establishment. None of theseremarks was alleged to be an independent violation of the54 SAVOY BRASS MANUFACTURING COMPANYAct. Rather. the General Counsel relies upon them as evi-dence of animus which might serve to explain other relatedactions which are specifically charged as violations of thelaw. For the most part, these remarks express nothingstronger than preference. If such preference is the equiv-alent of animus, then most if not all employers come into anunfair labor practice hearing tainted by animus from theoutset. If the remarks in question constitute somethingstronger than preference, then further examination must bemade to see how or whether this animus was applied inpractice.Some 21 of Respondent's present complement of 60 em-ployees are former Phelps-Dodge employees. Presumablythey are persons whose union affiliations were known totheir Employer at the time of their employment. We do notknow how many of the Phelps-Dodge group of 80 laid off'employees actually applied for work at Savoy Faucet. Wedo know that 23 of them did so on December 2, and pre-sumably others did the same on other occasions. Hiring 21out of 23-plus applicants is a solid indication that pastunion affiliations were not a factor in Savoy Faucet's hiringdeterminations. The 21 hired constitute one-third of thecurrent work force, a fact which also suggests that unionmembership has not been a handicap to a significant num-ber of present employees. This figure also denotes morethan mere tokenism by Respondent in the hiring of unionmembers. The large number of former union members onRespondent's present payroll belies the contention that theremarks about preferring to run a nonunion shop amountto animus, since the actions of Respondent speak louderthan these words. Faced with these statistics, the GeneralCounsel is forced to a fall-back position; namely, thatunion membership was not the thing which bothered Re-spondent so much as active unionism in the form of picket-ing. Three out of at least 11 pickets were offered jobs aswell.In light of factors in this record which point in oppositedirections, whether a failure or refusal by Respondent tohire one Phelps-Dodge (i.e.. a union) employee as distin-guished from another amounted to an illegal discrimina-tion, or whether the decisions were bona fide. actually mustturn, in the last analysis, upon the reasons given for declin-ing to employ each individual and the facts supportingthose reasons. This discussion, therefore, must move fromgeneral considerations to particular evaluations and the evi-dence which bears out each of those reasons.a. Rudy Creitoff had been an employee of Savoy Brassand Phelps-Dodge for some 19 years. He had worked atvarious jobs in the plant and was in the assembly sectionwhen the plant closed on July 22, 1977. He made an indi-vidual application for a job in September 1977. at whichtime Lentini told him that he would call him if a job be-came available. When he was not hired. he began to picket.He was one of the 23 who filed applications with unionassistance on December 2.Lentini states that he decided not to hire Creitoff becausehe was accident prone. Creitoff denies knowing of the ter-minology "accident prone" but admits that he had severalaccidents years ago in the machine section of the plant andhad another accident in April 1976. which limits the kind ofwork he is able to do. He states that he can do assemblywork and packing, but admits that he cannot lift heavypackages. When ('reitoff acknowledged that he has had alot of accidents. he admitted the factual premise which sup-ports Lentini's decision not to hire him. Accordingly, I can-not say that the reason asserted by Lentini was either falseor pretextual, and so would dismiss the complaint as toCreitoff.b. Alfredo Hernandez began working at the factory in1968 and has worked in the assembly and testing areas.Lentini made no adverse comments concerning the qualityof his work. However, he stated flatly that during thePhelps-I)odge regime Hernandez acted as a numbers run-ner in the plant, and he testified further that he had firsthand knowledge of Hernandez' gambling activities. On thispoint I credit Lentini, and I flatly discredit Hernandez' de-nial that he ever played or ran numbers while working forPhelps-D)odge.Lentini also said that he was aware that Hernandez hadbeen warned about his numbers activities by the Phelps-Dodge plant manager prior to the closing of the plant inJuly. Lentini testified that he knew that the present ownerswere strict religious people who would not be as tolerantand as easygoing about illegal gambling on the job asPhelps-Dodge had been. For that reason he decided that hewould be running a risk if he permitted Hernandez to comeback to the plant. The reason asserted respecting Hernan-dez was certainly valid and cogent, and it is a reason whichI find to be factually supported. Accordingly, I would dis-miss the complaint as to Alfredo Hernandez.c. Naomi Hernandez is the wife of Alfredo Hernandez.She worked in the assembly area and on testing machinesfor about 8 years. l.entini stated that he did not want her toreturn to the plant for the same reason that he did not wanther husband to return, namely his belie that the Goerlerswould not tolerate the promotion of illegal gambling on thepremises. I.entini admitted that he had no first hand knowl-edge of Mrs. I-lernandez' involvement in numbers runningbut felt that it was common knowledge in the Phelps-Dodgeplant that she and her husband were actively involved inthis activity. I discredit Mrs. Hernandez' denial that shewas involved in numbers activities, a denial which extendedto an assertion on her part that she did not even know thatnumbers betting took place in the Phelps-Dodge plant. Len-tini was certainly at liberty to base a hiring decision uponwell founded hearsay. and I conclude that the reason heasserted tfr not hiring Mrs. Hernandez was his actual rea-son. Accordingly. I would dismiss the complaint as to Na-omi Hernandez.d. In the somewhat larger Phelps-l)odge operation, bothDominic Gutowski and discriminatee Frank Feimerworked in the toolrooml. Respondent needed only one tool-maker for its reduced activit\ and chose Gutowski overFeimer. eimer claimns that the choice was discriminatory.based upon union considerations. In support of Respon-dent's selection of (utowski as toolmaker I.entini testifiedthat it was Ferrigno. the plant engineer, who preferredGutowski because Feimer could not tform tools. althoughFeimer did make dies and worked on jugs and fixtures.Feimer. who had worked at the plant for 19 ears. testifiedthat in his opinion he had performed better than Gutowskion several specified machines: others disagreed. He did ad-mit that when making out an individual application to55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome to work for Savoy Faucet he had specified that hewanted his old job back in the toolroom.Gutowski was not hired until after the picketing ceased.When Ferrigno contacted him during the picketing to askhim to come to work, he replied that he had a job elsewhereand would not come to work for Savoy Faucet until thepicket line went down. While Feimer gave evidence to theemployee of union activity by picketing, Gutowski certainlydemonstrated union sympathy and support by announcingto Ferrigno a refusal to cross the Union's picket line. Inlight of these facts, any discrimination based upon unionactivities between Gutowski and Feimer would require ameasurement on their respective degrees of support for thepainters which is simply too fine to calibrate. The Boardcannot second guess the business judgment of an employerwho hires one qualified individual instead of another indi-vidual for a single opening. It can only evaluate the situ-ation to determine if the decision was, in fact, a businessdecision and not one prompted by union considerations. Asboth Feimer and Gutowski were capable of performing thework in question and as both had evidenced union senti-ments and activities to Respondent, it cannot be said thatthe choice of either one was designed to promote or dis-courage union membership or activities. Accordingly, Iwould dismiss the complaint as to Feimer.e. Gerardo Pinzon began working at the factory in 1968.He worked at a variety of jobs, including the toolcrib andthe receiving department. During the last 4 years of hisemployment by Phelps-Dodge, he was the painters' shopsteward. Pinzon was also the union observer at the Decem-ber 2 election. There is no evidence that his application foremployment was limited to working at the toolcrib, a jobwhich was abolished by Respondent when it reorganizedthe production operation.Lentini testified that Pinzon was not hired because theposition he formerly occupied no longer existed and alsobecause he lost time due to allergies to dust and oils whichcaused him to break out when assigned to certain jobs inthe plant. In fact, Pinzon could perform a wide variety ofjobs in the plant and signified his availability for any one ofthem when his application for employment was made onDecember 2. Pinzon did not, in fact, have any allergieswhich reacted adversely when he worked in various jobs inthe plant. He suffered from hives, a disability which was notjob related and which he was told by his doctor was theresult of nervousness. Unlike some of the other cases herein,the refusal to hire Pinzon presents a decision involving fac-tors of long time and continued union leadership, as evi-denced from his position as shop steward and as union ob-server at the election, coupled with an excuse which wasfactually unsupported in the record. Accordingly, I con-clude that by refusing to hire Gerardo Pinzon when a largernumber of jobs which he could perform were available, Re-spondent was prompted by union considerations andthereby violated Section 8(a)(l) and (3) of the Act.f. Lentini testified that he decided not to hire BlancaAmaya because of her record of absenteeism at Phelps-Dodge. Mrs. Amaya worked about 2 years for Phelps-Dodge in the packing section. She felt that she had a goodattendance record but admitted that she was off from workabout 3 weeks because of an operation. In addition to themass application for work which all discriminatees made onDecember 2, she made another individual application. InJanuary 1978 she spoke personally with Lentini at the plantand gave him another application. She argued with him onthis occasion, asking him why he had hired new people todo work which she had been doing for Phelps-Dodge. Len-tini told her on this occasion that possibly he could call herfor employment in 2 weeks, but the call never came.Like the other discriminatees named in the complaint,Mrs. Amaya engaged in picketing Respondent's premises inthe late fall of 1977. Unlike the cases of some of the otherdiscriminatees, there is no solid foundation for Respon-dent's proffered excuse for not hiring her. A single absenceof limited duration for an undisputed medical reason doesnot constitute absenteeism in any fair sense of the word.Absenteeism suggests a practice of repeated and irregularabsences which impede production scheduling because ofthe uncertainty generated by an employee's unstable workhabits. There is none of this in evidence respecting Mrs.Amaya. She was simply sick on one occasion, and that is allthe record herein reflects. Accordingly, I conclude that thereason asserted for Respondent's refusal to hire her in theface of her emphatic request for employment is without anyfactual foundation. Accordingly, I conclude that the reasonwhich was proffered was pretextual and that, by refusing tohire Blanca Amaya, Respondent violated Section 8(a)(1)and (3) of the Act.g. Lentini testified that he also declined to hire DorisPerez because of Mrs. Perez' record of absenteeism. Mrs.Perez worked for Phelps-Dodge for about 2 years in theassembly section. She suffers from asthma which is particu-larly acute in cold weather. She admits missing work fromtime to time, especially in the winter months, because ofthis disability, although she states that she always furnisheda doctor's certificate to verify the fact that there were medi-cal reasons for her absences. She also missed work fromtime to time to attend hearings of the New York WelfareDepartment involving a dispute over welfare payments.Unlike the case of Mrs. Amaya, there is evidence fromMrs. Perez' own testimony that she repeatedly missed workwhile in the employ of Phelps-Dodge. Even though the ex-cuses might be bona fide, the fact that she frequently didnot appear on the job when expected constitutes a basis onwhich Lentini could legitimately say that she was guilty ofabsenteeism. Since his reason for refusing to hire Mrs. Perezis supported factually, I conclude that there has been nodiscrimination against Mrs. Perez based upon union consid-erations and that the complaint should be dismissed as toher.h. Respondent offered employment to Carmen Garcia,John Luscavage, and Olga Vega. Luscavage and Mrs. Gar-cia are now working. Mrs. Vega declined the offer becauseshe could not find a babysitter to care for her child. TheGeneral Counsel contends that a discrimination based uponunion considerations took place in respect to these employ-ment offers because Respondent was dilatory, and becausethe delays were prompted by union considerations.By extending an offer of employment to each of thesepersons, Respondent is necessarily saying that each of themis a suitable employee and that jobs were available at thetime of the offer. The question remains whether jobs were56 SAVOY BRASS MANUFACTURING COMPANYalso available before the time of the offer. In determiningwhether Respondent was footdragging in making offers toemployees who were active on the Union's picket line, thefollowing employment picture (which includes personshired and later terminated as well as those hired and still onthe job) is relevant:Month Hired9/77 110/77 1611/77 712/77 141/78 82/78 43/78 54/78 5Mr. Luscavage was offered employment on or about March20. Mrs. Garcia was offered employment on or about April4. Mrs. Vega was offered employment sometime in May.Respondent offered as its reason for refusing to hirePhelps-Dodge employees en masse and for going to the gen-eral job market, in the face of applications from experi-enced persons which it had in hand after December 2, adesire to upgrade the quality of the work force in compari-son with the Phelps-Dodge employee complement, to hireonly what Lentini called the "cream of the crop." By allreports, Mrs. Garcia was the cream of the crop. She was adynamic supervisor for Phelps-Dodge and was highly re-garded. Lentini states that he was reluctant to offer herimmediate employment at a time when he was trying tofashion a work force for a group made up largely of inexpe-rienced people because he was afraid that she would nottake a cut in pay from the supervisor's wage she had beenearning in order to work at the rate that was being paid forthe jobs which were then available. Ultimately, this is justwhat Mrs. Garcia did.Despite her presence at the plant and her known avail-ability for work, Lentini did not offer Mrs. Garcia the op-tion she ultimately accepted until 4 months after she noti-fied him of her desire to go to work. In the face of employeedifficulties in December and thereafter, which arose be-cause of inexperienced help and the employment of mem-bers of The Way who were, in many instances admittedlyunsuitable, this excuse in regard to Mrs. Garcia seems in-credible. As it is unworthy of belief, and as no other plausi-ble explanation was advanced to explain the delay in hiringan outstanding employee at a time when large numbers ofmarginal applicants were being placed on the payroll, I canonly conclude that Respondent was delaying her employ-ment because of her activities on the picket line. Accord-ingly, I conclude with respect to Mrs. Garcia, that Respon-dent violated Section 8(a)(l) and (3) of the Act.John Luscavage had worked at the plant since about1942 and was able to perform a wide range of duties. Len-tini's reason for delay in the hiring of Luscavage, whilehiring many who lacked any experience or working ability,was that he apparently had typecast Luscavage as a manwho could work only on castings and there were notenough castings available until he was offered a job inMarch. Lentini was well aware that Luscavage could andwould perform a variety of other unskilled and semiskilledjobs. There was nothing in his application for employmentor in his other statements to Respondent in which he lim-ited his application to the kind of work he was doing whenthe plant closed in July. As the explanation for the delay inhiring Luscavage is not supported by the record, I can onlyconclude that Lentini held off hiring him because of hisactivity on the picket line in October and November. Ac-cordingly, I conclude that Respondent, in the case of JohnLuscavage, violated Section 8(a)(1) and (3) of the Act.Between the time Olga Vega abandoned the picket lineand notified Respondent of her availability for work, andthe time Respondent offered her employment, at least 36other persons, some of them without any prior experience,had been hired to fill Respondent's expanding work force.No excuse whatsoever is proffered by Respondent for thedelay of more than 5 months in making her an offer. Ac-cordingly, I can only conclude that the delay was promotedby Mrs. Vega's activities on the picket line and, as such,constitutes a violation of Section 8(a)(I) and (3) of the Act.i. Lentini stated that he declined to offer a job to AnaLuscavage in March because he had no work available atthat time which would be suitable for a person workingunder her asserted physical limitations. In March, whenLentini phoned to offer her husband a job, Mrs. Luscavageasked him about a job for herself and was informed thatwhen one became available that she could fill, she couldhave it. Lentini outlined on the record his belief that Mrs.Luscavage had arthritis in her hands which limited her tocertain work in the assembly section such as wrapping han-dles or bagging nuts and bolts. He had no light work of thatvariety in March, and no such position had opened up as ofthe time of the hearing.Mrs. Luscavage admitted in her testimony that withPhelps-Dodge, she had lost a considerable amount of timebecause of a back ailment. During cold weather, her backached. When she complained about it, Phelps-Dodge trans-ferred her to the assembly section because the area was notas cold. She also admitted having a slight problem witharthritis in her hands and corroborates Lentini's testimonyto the extent that Lentini told her that at some future timehe might be able to offer her a job in which she could itdown, but that he had nothing available at the time MrsLuscavage's own testimony confirms Respondent's contc,tion that she was able to perform only limited functions atthe plant and was available only for a few types of jobs.There is no evidence to contradict Lentini's assertion that ajob tailored to Mrs. Luscavage's physical limitations wasnot currently available. Accordingly, I conclude that thereis record support for Respondent's reason for not hiringMrs. Luscavage and that, as to her, the complaint should bedismissed.Upon the foregoing findings of fact, and upon the nilerecord herein considered as a whole, I make the foliowing:CONCLUSIONS OF LAW1. Respondent Savoy Faucet Company, Inc., doing husi-ness as Savoy Brass Manufacturing Company, is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Metal Production and Novelty Workers Union, Local28-A, International Brotherhood of Painters and Allicd57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrades, AFL-C'IO, is a labor organization within the mean-ing of the Act.3. By refusing to hire Gerardo Pinzon and Blanca Ama-ya, and by delaying offers of employment to Carmen Gar-cia, John l.uscavage, and Olga Vega, in order to discouragemembership in and support of the Union, Respondentherein violated Section 8(a)( ) and (3) of the Act.4. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on interstate commerce, withinthe meaning of Section 2(6) and (7) of the Act.REMEDYIlaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposes and policies ofthe Act. Because the unlawful activity found herein in-volves discriminatory refusals to hire individuals, I will rec-ommiend to the Board a so-called broad 8(a)(1) remedy de-signed to suppress any and all violations of Section 8(a)(1)of the Act. The recommended Order will also provide thatRespondent be required to offer employment to GerardoPinzon and to Blanca Amaya. and to make financial resti-tution to these individuals and to Carmen Garcia, Johnl.uscavage, and Olga Vega, in the amounts they would re-ceived but fr the discrimination found herein, to be com-puted to accordance with the Woolworth formula5with in-terest thereon at the adjusted prime rate used by the U.S.Internal Revenue Service for tax payments. Florida Steel('orporration, 231 NLRB 651 (1977): Isis Plumbing & Heat-ing ('o. 138 NLRB 716 (1962). Backpay should commenceto run from December 2, 1977. when these individualsaIbandoned the picket line and requested employment. Inthe cases of Mrs. Garcia, Mrs. Vega. and Luscavage, itshould terminate on the dates they were offered employ-ment. I will also recommend that Respondent be requiredto post a notice advising its employees of their rights and ofIhe Remedy in this case.I plin the foregoini findings of fact, conclusions of law.,.i ' ." !hle CetiTe ccOrd !erein io:sideted as a whole,"T i i3]t;I to; Secti n Il)( (. o) tt' Act. I make the 1fllow-: 'iCk])1i IICTIL'Idofficers, agents, supervisors, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in Metal Production andNovelty Workers Union, Local 28-A, International Broth-erhood of Painters and Allied Trades, AFL-CIO, or anyother labor organization, by refusing to hire job applicantsor by delaying offers of employment to job applicants, orotherwise discriminating against employees in regard totheir hire or tenure of employment or any term or conditionof employment.(b) By any means or in any manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative actions designed to ef-fectuate the purposes and policies of the Act:(a) Offer employment to Gerardo Pinzon and to BlancaAmaya.(b) Make whole Gerardo Pinzon, Blanca Amaya, JohnLuscavage, Carmen Garcia, and Olga Vega for any loss ofpay suffered by them by reason of the discrimination prac-ticed against them, in the manner described above in thesection entitled "Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amounts ofpay due under the terms of this Order.(d) Post at its Long Island City, New York, plant copiesof the attached notice, marked "Appendix,"7in English andin Spanish. Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signed bya representative of Respondent, shall be posted immedi-ately upon receipt thereof, and shall be maintained by Re-spondent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to in-sure that said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 29, in writ-ing. within 20 days from the date of this Order, what stepsit has taken to comply herewith.Insolar as the complaint alleges violations of the Actwhich have not been found herein, the complaint is herebydismissed.OR DE RI he Respondent, Savoy Faucet Company, Inc., doingoIliness as Savoy Brass Manufacturing Company, and itsi 4 i-,orh ('osarin .90 N I RB 289 (1950).' .c r II, eceptions are filed ai provsded by Sec. 102.46 of theRI' ,, R.. Ji.s of he Ntionall l.ah. Relations Board. the findings.;i,: ! li .In ran, t-r: ldiedd Order herein shail. as provided in Sec. 102.48i Rt, .iidj Reullo.s:tois. ihe aidjpied h the Board and become itsI, ,l ss irlihrr:lll. s.ll lidjr. and all hbeclon.ns thereto shall be deemed,;.c:I t ,I] LIt Iurpos.s7 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational I.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."58